Eminent domain;.requisition of vessel,
"Opon plaintiff’s offer to coinpromise, which, was accepted by the defendant, and upon a report of a commissioner recommending judgment in the agreed amount, it was ordered that judgment be entered for the plaintiff in the sum of $134,157.73, with interest at 4% per annum on $153,414.73 from October 27,1943, to June 30,1949; on'$144,657.73 from July 1,1949, to November 16,1949 ; and on $134,157.73 from November 17,1949, until paid. . . ^

Canal Zone Fay Cases

On authority of the case of United States v. Townsley, 323 U. S. 557; the case of Hearne v. United States, 107 C. Cls. 335, certiorari denied 331 U. S. 858; and Gray v. United States, 110 C. Cls. 661, and upon stipulations of the parties in the cases set forth below,' stating that there is due'the,respective plaintiffs, overtime pay for the periods .and in the amounts stated; and upon a report of a commissioner in,each case recommending that judgment be entered for plaintiffs in the respective amounts stated in the several stipulations; and on motions by the several plaintiffs for judgment, it was ordered that judgments be entered in the respective amounts set forth below, as follows:
On Apkil 3; 1950
47934 Arthur H. Terry III_1_8128. 82
On Max 1, 1950
■45151 Charles A. Garcia, Administrator with the Will Annexed of the Estate of Stephen B. Foster,
Deceased______ 84, 765., 7.6
48723 Kenneth L. Forrest- 469.30

Customs Service Pay Cases

On the basis of the ..opinion'and mandate, of the Supreme .Court in the case of Howard C. Myers (No. 43671) et al., 320 U. S. 561, and following the order of the Court of Claims *886therein, 101 C. Cls. 859; and upon the opinion in O'Rourke v. United States, 109 C. Cls. 38; and upon stipulations of the parties in the cases set forth below, showing the amount due each of the plaintiffs in accordance with accountings made therein, and upon the report of a commissioner in each case recomending that judgment be entered in favor of the plaintiffs for the respective amounts stated in the several stipulations, and on motions by the several plaintiffs for judgment, it was ordered that judgment be entered in the respective amounts set forth below, as follows:
On April 3,1950
46724 Henry C. Reuter-$3,368.18
46725 Willard M. Adams_ 1,183.64
46785 Stanley H. Preston- 1,591.18
46786 James Buckley- 2,066.90
‘46788 Lester Bowens- 5,011.19
46793 Roy H. Lovall_ 2,222.06
46818 Julian F. McNamara- 5,409.05
46839 Clarence L. George- 2,044. 20
46934 Ralph S. Bixler_ 3,808. 40
•46947 Thomas J. Balf_ 2,506.40
On May 1,1950
■ 46654 Judson W. Holbrook-$1,158.12
46719 Marvin W. Lotspeich- 2,900.10
47343 Charles R. Nash- 679.80
On June 5, 1950
46470 L. A. Hansen_. — ,-$6,215. 04
46537 Robert J. Welch- 2,735.33
46538 Carl W. Forsgren--- 2,797.48
46601 Selmer Markeseth- 8, 569. 08
46602 Trygve Sunde-¡--- 3, 483.20
46603 Henry Sunderland- 5,705.33
•46604 Franklin E. Scheving- 4,790. 80

Immigration and Naturalisation Pay Oases

On the authority of the case of Walter A. Renner v. The United States, 106 C. Cls. 676, and upon stipulations of the parties in the-cases set forth below, showing the amounts due each of the plaintiffs in accordance with the records of *887the Director of Immigration and Naturalization, Department of Justice, as extra pay for services performed on Sundays and holidays for the periods and in the amounts mentioned therein; and upon the report of a commissioner in each case recommending that. judgment be entered in favor of the plaintiffs for the respective amounts stated in the several stipulations, and on motions by the several plaintiffs for judgment, it was ordered that judgment be entered in the respective amounts set forth below, as follows:
On Mat 1, 1950 '
47043 Paul H. Goss_$4,361. 00
47045 Henry Y. Haekett_ 4, 930.18.
47048 William H. Parrigin- 2,191.45
47051 Donald M. Taylor_____ 1,801.04
47039 Charles T. Birclifield_' 1,797.67
47041 Prank H. Fortune_ 1,404.76
47101 Bernard Berlin_ 1,084.30
47102 Dominick P. Boland_:_ 2, 088.28
47104 Walter R. Cliburn_ 1,586.74
47106 Wesley L. Sides_.__ 1,501. 71
48079 Verne O. Warner_ 3,092.27
47100 William I. Bassett, Jr_ — __ 2,300.10
47103 Harold W. Brown_ 1,377.55
On June 5, 1950
47046 Leslie R. Heselton_____$4,325.15
47047 Dorlen E. McGuffee_ 1,743.46
47639 William A. Sherrill__ 823.35
47747 Irwin P. Crotty_ 709. 50